DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 50-54 have been renumbered to claims 51-55.
Applicant is advised that the first ‘new’ claim 50 listed in the 8/16/22 listing of claims is claim 50 and the second claim 50 has been renumbered to claim 51.
The Examiner left messages for Mr. Benjamin Gillespie on 8/26/22 & 9/6/22 to address the claim dependencies in renumbered claims 52-55 but no response was received. Therefore, claims 52-55 still depend from claim 50 which depends from claim 1.
The second instance of claim 50 has been renumbered to claim 51 and the claims submitted as claims 51-54 have been renumbered to claims 52-55 as follows:
51. A method of forming a reflective article comprising: 
a) spray applying an anti-fog composition to a major surface of a reflective substrate, the anti-fog composition comprising: 
an anti-fog agent; 
silica; and 
a liquid carrier comprising 2-butoxyethyl acetate, methyl ethyl ketone, and a hydroxyl-containing component that includes the following: 
methanol; 
n-butanol; 
1-methoxy-2-propanol; and 
diacetone alcohol; 
wherein the liquid carrier is substantially free of ethanol; 
wherein the hydroxy-containing component is present in an amount ranging from about 60 wt. % to about 80 wt. % based on the total weight of the anti-fog composition; and 
wherein the anti-fog composition has a solids content ranging from about 15 wt. % to about 30 wt. % based on the total weight of the anti-fog composition; 
4b) heating the reflective substrate to an elevated temperature to evaporate at least a portion of the liquid carrier from the major surface of the reflective substrate; 
wherein the anti-fog composition is applied to the major surface of the reflective substrate in an amount ranging from about 4 g/ft2 to about 8 g/ft2.  
52. The method according to claim 50, wherein the anti-fog composition further comprises water in an amount ranging from about 5 wt. % to about 20 wt. % based on the total weight of the anti-fog composition.  
53. The method according to claim 50, wherein the anti-fog agent is selected from polysiloxane, a urethane-containing compound, and blends thereof.  
54. The method according to claim 50, wherein the elevated temperature ranges from about 80 °F to about 315 °F.  
55. The method according claim 50, wherein the major surface of the reflective substrate comprises inorganic glass.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54: Claim 54 recites the limitation "the elevated temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, “the elevated temperature” will be interpreted as referring to temperature the substrate is dried at in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 53 & 54 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 53: Claim 53 recites the limitation “the anti-fog agent is selected from polysiloxane, a urethane-containing compound, and blends thereof” which is already recited in claim 1 and therefore does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 54: Claim 1 recites “heating the substrate to a temperature of about 120 ºF to about 325 ºF” whereas claim 54 recites “the elevated temperature ranges from about 80 ºF to about 315 ºF” and therefore is rejected as a improper dependent claim for failing to include all the limitations of the claim upon which it depends because the range of claim 54 has a lower limit than in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Election/Restrictions
Claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2020.
Allowable Subject Matter
Claims 1, 4, 5 10, 13, 17, 50-52, & 55 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is the combination of ‘244, ‘567, & ‘256 wherein ‘256 discloses an antifogging composition comprising a solvent component which can comprise one or more solvents which include diacetone alcohol, methoxy-propanol, methanol, ethanol, butyl acetate, methyl ethyl ketone and in combination with ‘256 further renders obvious to use butanol in the solvent mixture. However, the combination only provides a teaching that all of the solvents are suitable and there is no teaching of excluding one of the solvents when the others are chosen and based on the Examples in the original disclosure it is apparent that the claimed solvent mixtures when either MEK (claim 1) or ethanol (claim 51) are excluded provide unexpected results when the claimed solvent mixtures as claimed are used as the solvent carrier to perform the claimed process and therefore, it is not obvious to state that all combinations of a list are rendered obvious yet exclude specific solvents when there is no teaching to make the two obviousness statements. Therefore, claims 1 & 51 are allowable over the prior art when considered in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5 10, 13, 17, 50-52, & 55 have been considered and in light of the amendments have been withdrawn.
In regards to the 35 U.S.C. §112(b) & (d) rejections of renumbered claims 53 & 54, there is no clear evidence which claim 50 (new claim 50 and renumbered claim 51) that renumbered claims 52-55 were intended to depend from. The Examiner attempted to contact Mr. Benjamin Gillespie on 8/26/22 & 9/6/22 to address the claim dependencies in renumbered claims 52-55 but no response was received. Therefore, claims 52-55 still depend from claim 50 which depends from claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759